United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       July 6, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 07-20032
                             Summary Calendar


TORCH & E&P COMPANY; VELASCO GAS COMPANY, LTD.,

                                         Plaintiffs-Appellants,

versus

J.M. HUBER CORP.,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:06-CV-1786
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     For the reasons stated by the district court, we AFFIRM.

Torch got what it bargained for - the arbitrator’s proper exercise

of the power to apply law to fact.              Torch suggests that the

arbitration    clause   in   its   contract,   requiring   arbitration     of

“any...dispute...of any kind...in any way arising out of” the

contract, somehow grants narrower powers to the arbitrator than a

clause granting an arbitrator the power to determine “the meaning

and application” of the contract.       If anything, the grant of power

in Torch’s contract is broader.         In any event, either grant of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 07-20032
                                    -2-

power includes   the   power    to   interpret   the   contract,   and   the

arbitrator here did not go outside of interpreting the contract.

     AFFIRMED.